In an action to recover an alleged balance due for grain and feed sold and delivered, plaintiff appeals from an order of the Supreme Court, Westchester County, dated April 12, 1962, and entered in Putnam County on April 23, 1962, which denied its motion for summary judgment pursuant to rule 113 of the Rules of Civil Practice. Order affirmed, with $10 costs and disbursements. The record presents issues of fact which must await a plenary trial (cf. Stone v. Goodson, 8 N Y 2d 8). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.